Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE

II. ALLOWABLE SUBJECT MATTER


The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…optimization method for graph processing based on heterogeneous FPGA data streams, especially an optimization method for graph processing of data streams based on a CPU+FPGA heterogeneous structure, involving sending graph data to a CPU processing module and an FPGA processing module by task assignment, respectively, according to power-law distribution properties of a graph for dynamic acceleration, so that the FPGA processing module works with the CPU processing module to process irregular data streams in the graph data and thereby obtain a graph processing result; the optimization method comprising: storing graph data to be graph processed in a shared storage module; the CPU processing module and the FPGA processing module communicatively connecting with the shared storage module, respectively in a parallel manner, so as to enable the CPU processing module and the FPGA processing module to each read at least a part of the graph data - real-time manner-, so that the CPU processing module and/or the FPGA processing module perform graph processing on the respective parts of the graph data they read, thereby obtaining a CPU graph processing result and/or an FPGA graph processing result; and an integration module integrating the CPU graph processing result and/or the FPGA graph processing result, so as to obtain the graph processing result, the optimization method being characterized in, the FPGA processing module reading the graph data stored in the shared storage module and, before performing graph processing on the graph data, performing traversal on the graph data based on the power-law distribution properties of the graph data based on editability of the FPGA processing module, so as to acquire at least one irregularity parameter of the irregular data streams in the graph data, and - 26 -a scheduling module assigning a part of the graph data that agrees with the CPU processing module to the CPU processing module for graph processing, so as to obtain the CPU graph processing result, and assigning the other part to the FPGA processing module that has a parallel processing function for graph processing, so as to obtain the FPGA graph processing result by means of matching the at least one irregularity parameter with preset access rules agreeing with the irregularity parameter; wherein the scheduling module is in communicative connection with the FPGA processing module that has at least two threads that can be parallelly processed in a manner that the scheduling module can perform local access, so that the FPGA processing module, when performing traversal on the graph data, writes the part of the graph data that disagrees with the CPU processing module into an internal cache in the FPGA processing module corresponding to the at least two threads in a way that parallel processing is allowed, so that the FPGA processing module acts as a heterogeneous graph processing accelerator of the CPU processing module and performs parallel graph processing on the part of the graph data that disagree with processing of the CPU processing module in a way that saves communication time and writing time; and wherein at least one thread in the FPGA processing module is configured to perform traversal on the graph data following preset traversal rules in virtue of the editability of the FPGA processing module, and the at least one thread is in communicative connection with the scheduling module through a local cache, the at least one thread performing traversal through at least steps of. selecting at least one child vertex from the graph data as a start point for traversal; reading child vertex data of the at least one child vertex; according to a structure of the graph data, reading target child vertices adjacent to the child vertex and edges between two adjacent child vertices; - 27 -reading child vertex data of the target child vertices and edge data of the edges; and loading the child vertex data of the at least one child vertex, the target child vertices, the edges of two adjacent child vertices, child vertex data of other child vertices and edge data of the edges to the local cache of the FPGA processing module, so that the scheduling module calculates at least one irregularity parameter of the graph data locally in a way that saves communication time and writing time.” Claims 6 and 7 have similar allowable subject matter.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art includes Hunter (2021/0073287), Sese (8,831,271), Venkatesh (10,387,037) all teaches different graph-manipulation based environments and WO-2021212933 teaches FPGA accelerator in the heterogeneous platform. However, need teach the claim invention that teaches “…wherein at least one thread in the FPGA processing module is configured to perform traversal on the graph data following preset traversal rules in virtue of the editability of the FPGA processing module, and the at least one thread is in communicative connection with the scheduling module through a local cache, the at least one thread performing traversal through at least steps of. selecting at least one child vertex from the graph data as a start point for traversal; reading child vertex data of the at least one child vertex; according to a structure of the graph data, reading target child vertices adjacent to the child vertex and edges between two adjacent child vertices; - 27 -reading child vertex data of the target child vertices and edge data of the edges; and loading the child vertex data of the at least one child vertex, the target child vertices, the edges of two adjacent child vertices, child vertex data of other child vertices and edge data of the edges to the local cache of the FPGA processing module.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
May 21, 2022